The opinion of the court was delivered by
Barrett, J.
“The stewards of the church” designate, representatively, a body corporate that has continuous succession. *32The individuals, who hold the office under the annual elections, constitute the board designated as above, and it is the board, by whomsoever, as individuals, made up, that constitutes the legal party for asserting and enforcing the rights of the body corporate. The subscription declared on was made to “ the stewards of the Methodist Episcopal Church in the village of Montpelier,” without further designation. The particular persons covered by that designation is matter of no substantial importance. Consequently the proposed amendment was matter merely formal and technical, and properly allowed.
The other question we treat in the same view in which it was treated in the argument, vi'z: as involving the legal propriety of supplementing the written contract of subscription by evidence of matter resting in parol in addition to, and varying in legal effect, the writing, and giving rights and imposing liabilities not given and imposed by the writing. It is not claimed nor shown that any fraud was practiced in procuring the subscription that would invalidate its binding force upon the defendant. So there is no defence under the general issue. The defence relied on is set forth in the plea in offset and in the notice of recoupment. They both proceed on the ground, and both set forth, that, as a part of the contract of subscription, it was agreed that the defendant should, be employed in the manner described, and that he was to pay his subscription by work to be done by him the next following winter. The subscription, and what is alleged as to work and payment, are set forth as constituting a single, entire, and completed transaction. The written subscription, at the same time, contains on its face a single, entire, and completed contract, valid in law to every intent indicated by its terms. It does not purport to be a fragment or part of a contract, of which another fragment- or part existed, but had been purposely omitted from the writing. On this statement the application and effectual operation of the familiar doctrine and rule as to adding to or varying a written contract by matter resting in parol, would not be made plainer or more decisive by discussion. The written contract of subscription is to stand upon its terms and to have-effect accordingly. This excludes the defences set forth in the plea and notice. The *33issues on that plea and notice were made in the only way open to the plaintiffs, for they could not safely demur, for the plea and notice did not show whether or not the matter of them was resting in parol or in writing. Consequently the proper course was for the plaintiffs to object to the parol evidence, and upon that objection it ought to have been excluded by the court. The County Court and counsel seem to have regarded the case as made up, as presenting the question of the legality of that evidence in proof of matter resting in parol, in addition to or varying the written contract. There is no error in the judgment, and it is affirmed.